DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plateau between a first ramp-down sub-shape and a second ramp-down sub-shape” must be shown or the feature(s) canceled from the claim(s) 44-45.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of ramp-down sub-shapes, each ramp-down sub-shape having a different slope” must be shown or the feature(s) canceled from the claim(s) 37, 42, and 49.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claim 34-38 and 41-55 objected to because of the following informalities:  
Claims 34-38 and 46-47 recite “A computer implemented method according to.” This should be written as –The computer implemented…--.
Claims 41-45 and 48-55 recite “A method of manufacturing according to….” This should be written as –The method of manufacturing…--.
Appropriate correction is required.
Status of Claims
In the amendment dated 10/07/2021, the following has occurred: Claim(s) 33 and 38-43 have been amended. Claim(s) 44-55 have been newly added. Claim(s) 1-32 have been cancelled.
Claim(s) 33-55 are pending.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
	Claim 47 recites “conduction mode.” The specification par. 83 describes conduction mode as “In conduction mode heating, a power density of the energy pulse is sufficiently high to cause the powder material to melt but penetration of the material is achieved by the heat being conducted down into the powder material from the surface.” For the purpose of examination, conduction mode it will be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 51, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46, 51, and 54 recite “each laser pulse of the sequence is of the order of microseconds.” It is unclear what is the range of “the order of microseconds.” And the specification does not provide a standard for ascertaining the requiste degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Based on the specification para. 75 and Fig. 6, the laser pulse is disclosed to be from 0.2 ms to 10 ms (milliseconds). For the purpose of examination the limitation it will be interpreted based on the specification –from 0.2 ms to 10 ms--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33, 38-40, 43-47, 51-52, and 54-55 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by
 Mumtaz, K. A., and Neil Hopkinson. "Selective laser melting of thin wall parts using pulse shaping." Journal of Materials Processing Technology 210.2 (2010): 279-287.
Regarding claim 33, Mumtaz discloses a computer-implemented method of generating processing instructions to be executed by a powder bed additive manufacturing apparatus (SLM system with a CNC controlled machine, page. 282, Col 1, par. 1; where it is understood that the CNC controlled machine has a computer capable of generating processing instruction) in manufacturing a solid article (thin wall, Fig. 10) in a given material (Inconel 625 powder) from powder using the powder bed additive manufacturing apparatus, the method comprising: 
obtaining a model of the article (thin wall, Fig. 10); 
determining a sequence of energy pulses (sequence of energy pulses was pulsed at 40Hz at a scan speed of 400 mm/min, page 281, Col 2, para. 3; where the broadest reasonable interpretation of “a sequence of energy pulses” can include the frequency and speed a sequence or array of energy pulses are applied) for melting powder material to form a slice (pulses are scanned to generate four layers of the powder material, page 282, Col 2, para. 2; 
generating the processing instructions based on the sequence of energy pulses (the desired pulse shape was selected and rastered onto the powder surface, page 281, Col 2, para. 2; where it is understood by the examiner that once the pulse shape is selected that the CNC machine generates instructions on sequencing and producing the energy pulse); and 
outputting the processing instructions based on the determined sequence of energy pulses (the desired pulse shape was selected and rastered onto the powder surface, page 281, Col 2, para. 2).
    PNG
    media_image1.png
    212
    690
    media_image1.png
    Greyscale

Regarding claim 38, Mumtaz discloses a computer-implemented method according to claim 33, wherein the temporal pulse shape includes a plateau between a first ramp-up sub-shape and a second ramp-up sub-shape (complex pulse shape has a plateau between the first ramp-up and second ramp-up, Fig. 4(c)).  
Regarding claim 39, Mumtaz discloses a method of manufacturing a solid article in a given material from powder using a powder bed additive manufacturing apparatus, the method comprising: receiving the processing instructions of claim 33; and successively manufacturing a slice of the solid article based on the received processing instructions (pulses generated four layers of the powder material, page 282, Col 2, para. 2).
Regarding claim 40, Mumtaz discloses a method of manufacturing a solid article (thin wall, Fig. 10) in a given material from powder (inconcel 625 powder) using a powder bed additive manufacturing apparatus (SLM system with a CNC controlled machine, page. 282, Col 1, par. 1), the method comprising successively manufacturing each slice of the solid article atop one another to form the article (pulses are scanned to generate four layers of the powder material, page 282, Col 2, para. 2; where each layer can be interpreted to be the slice), 
forming a slice of the article using a sequence of energy pulses for melting powder material (pulses are scanned to generate four layers of the powder material, page 282, Col 2, para. 2; where each layer can be interpreted to be the slice), each successive energy pulse of the sequence directed to a different in-plane voxel of the slice by a scanning subsystem of the powder bed additive manufacturing apparatus (each pulse, which generates a circular shape weld, is applied to a different location where the circular weld partially overlaps the previous, Fig. 6; the laser is moving at 400 mm/min and applying a ~1 ms pulse at 40 Hz, therefore each pulse is applied to a different location, though the melted portion may overlap), 

Regarding claim 43, Mumtaz discloses a method of manufacturing according to claim 40, wherein the temporal pulse shape includes a plateau between a first ramp-up sub-shape and a second ramp-up sub-shape (complex pulse shape, Fig. 4 (c) has a plateau between the first ramp-up and the second ramp-up).  
Regarding claim 44, Mumtaz discloses a method of manufacturing according to claim 40, wherein the temporal pulse shape includes a plateau between a first ramp-down sub-shape and a second ramp-down sub-shape (complex pulse shape, Fig. 4 (c) has a plateau between the first ramp-down and the second ramp-down).  
Regarding claim 45, Mumtaz discloses a method of manufacturing according to claim 33, wherein the temporal pulse shape includes a plateau between a first ramp-down sub-shape and a second ramp-down sub-shape (complex pulse shape, Fig. 4 (c) has a plateau between the first ramp-down and the second ramp-down).  
Regarding claim 46, Mumtaz discloses a computer-implemented method according to claim 33, wherein a pulse duration of each laser pulse of the sequence is of the order of microseconds (pulse duration is between 1-10 ms, Table 1).  
Regarding claim 47, Mumtaz discloses a computer-implemented method according to claim 33, wherein the sequence is determined such that powder is melted by heating the powder in conduction mode (laser melts each layer to a thickness of 100 um; where it is understood that the laser is not ablating away the material but rather melting it such that the heat conducts through the melt pool into powder underneath and around the irradiated area to melt the powder and obtain a layer thickness of 100 um, page 282, Col 2, para. 2 and page 283, Col 2, para. 1).  
Regarding claim 51, Mumtaz discloses a method of manufacturing according to claim 39, wherein a pulse duration of each laser pulse of the sequence is of the order of microseconds (pulse duration is between 1-10 ms, Table 1).  
Regarding claim 52, Mumtaz discloses a method of manufacturing according to claim 39, wherein the sequence is determined such that powder is melted by heating the powder in conduction mode (laser melts each layer to a thickness of 100 um; where it is understood that the laser is not ablating away the material but rather melting it such that the heat conducts through the melt pool into powder underneath and around the irradiated area to melt the powder and obtain a layer thickness of 100 um, page 282, Col 2, para. 2 and page 283, Col 2, para. 1).  
Regarding claim 54, Mumtaz discloses a method of manufacturing according to claim 40, wherein a pulse duration of each laser pulse of the sequence is of the order of microseconds (pulse duration is between 1-10 ms, Table 1).  
Regarding claim 55, Mumtaz discloses a method of manufacturing according to claim 40, wherein the sequence is determined such that powder is melted by heating the powder in conduction mode (laser melts each layer to a thickness of 100 um; where it is understood that the laser is not ablating away the material but rather melting it such that the heat conducts through the melt pool into powder underneath and around the irradiated area to melt the powder and obtain a layer thickness of 100 um, page 282, Col 2, para. 2 and page 283, Col 2, para. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumtaz as applied to claim 39 and 40 above, and further in view of Mumtaz.
Regarding claim 50, Mumtaz does not discloses a method of manufacturing according to claim 39, comprising generating the sequence of energy beam pulses with a continuous wave laser.
Mumtaz further discloses that there are continuous wave laser and pulsed wave lasers (page 286, col 1, par. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mumtaz to incorporate continuous wave lasers. One of ordinary skill in the art would be able to select a continuous wave laser since one would know that a laser system can either operate with a continuous wave or pulsed wave. 
Regarding claim 53, Mumtaz does not discloses a method of manufacturing according to claim 40, comprising generating the sequence of energy beam pulses with a continuous wave laser.  
Mumtaz further discloses that there are continuous wave laser and pulsed wave lasers (page 286, col 1, par. 2).
. One of ordinary skill in the art would be able to select a continuous wave laser since one would know that a laser system can either operate with a continuous wave or pulsed wave. 
Claim 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumtaz as applied to claim 33, 39, and 40 above, and further in view of Nassar (US 20160074937 A1).
Regarding claim 34, Mumtaz does not disclose a computer-implemented method according to claim 33, further comprising selecting a ramp-up time for each energy pulse.
Nassar discloses a laser welding system to melt powder wherein the rise time, fall time, and pulse profile is controlled by the waveform generator (par. 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mumtaz to incorporate the teachings of Nassar and select a ramp up rate for the energy pulse. One of ordinary skill in the art would be able to select the desired ramp up time based on design and material requirements.
Regarding claim 35, Mumtaz does not disclose a computer-implemented method according to claim 33, further comprising selecting a ramp-down time for each energy pulse.
Nassar discloses a laser welding system to melt powder wherein the rise time, fall time, and pulse profile is controlled by the waveform generator (par. 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mumtaz to incorporate the teachings of Nassar and select a fall time for the energy pulse. One of ordinary skill in the art would be able to select the desired ramp down time based on design and material requirements.
Claim 36, 41, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumtaz as applied to claim 33, 39, and 40 above, and further in view of Hopper (US 20110298156 A1).
Regarding claim 36, Mumtaz does not disclose a computer-implemented method according to claim 33, wherein the temporal pulse shape includes a plurality of ramp-up sub-shapes, each ramp-up sub-shape having a different slope.  
Hopper discloses a laser processing system wherein the laser pulse can be tuned to have multiple ramp-up and ramp down shapes each with different slopes (Fig. 6) in order to achieve the desired result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mumtaz to incorporate the teachings of Hopper and have multiple ramp-up sections with different slopes. One of ordinary skill in the art would be able to modify the pulse to have different ramp-up sections and slopes in order to achieve the desired weld pool and shape.
Regarding claim 41, Mumtaz does not disclose a method of manufacturing according to claim 40, wherein the temporal pulse shape includes a plurality of ramp-up sub- shapes, each ramp-up sub-shape having a different slope.  
Hopper discloses a laser processing system wherein the laser pulse can be tuned to have multiple ramp-up and ramp down shapes each with different slopes (Fig. 6) in order to achieve the desired result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mumtaz to incorporate the teachings of Hopper and have multiple ramp-up sections with different slopes. One of ordinary skill in the art would be able to modify the pulse to have different ramp-up sections and slopes in order to achieve the desired weld pool and shape.
Regarding claim 48, Mumtaz does not disclose a method of manufacturing according to claim 39, wherein the temporal pulse shape includes a plurality of ramp-up sub-shapes, each ramp-up sub-shape having a different slope.  
Hopper discloses a laser processing system wherein the laser pulse can be tuned to have multiple ramp-up and ramp down shapes each with different slopes (Fig. 6) in order to achieve the desired result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mumtaz to incorporate the teachings of Hopper and have multiple ramp-up sections with different slopes. One of ordinary skill in the art would be able to modify the pulse to have different ramp-up sections and slopes in order to achieve the desired weld pool and shape.
Claim 37, 42, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumtaz as applied to claim 33, 39, and 40 above, and further in view of Zhao (CN 105081573).
Regarding claim 37, Mumtaz does not disclose a computer-implemented method according to claim 33, wherein the temporal pulse shape includes a plurality of ramp-down sub-shapes, each ramp-down sub-shape having a different slope.
Zhao discloses a laser welding pulse shape wherein the pulse have two ramp-down shapes each having a different slope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mumtaz to incorporate the teachings of Zhao and have multiple ramp-down shapes with different slopes. Doing so would have the benefit of controlling the cooling rate of the metal during solidification to reduce internal stress and inhibit formation of cracks and pores (par. 39 lines 279-280, Zhao)
Regarding claim 42, Mumtaz does not disclose a method of manufacturing according to claim 40, wherein the temporal pulse shape includes a plurality of ramp-down sub-shapes, each ramp-down sub-shape having a different slope.  
Zhao discloses a laser welding pulse shape wherein the pulse have two ramp-down shapes each having a different slope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mumtaz to incorporate the teachings of Zhao and have multiple ramp-down shapes with different slopes. Doing so would have the benefit of controlling the cooling rate of the metal during solidification to reduce internal stress and inhibit formation of cracks and pores (par. 39 lines 279-280, Zhao)
Regarding claim 49, Mumtaz does not disclose a method of manufacturing according to claim 39, wherein the temporal pulse shape includes a plurality of ramp-down sub-shapes, each ramp-down sub- shape having a different slope.  
Zhao discloses a laser welding pulse shape wherein the pulse have two ramp-down shapes each having a different slope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mumtaz to incorporate the teachings of Zhao and have multiple ramp-down shapes with different slopes. Doing so would have the benefit of controlling the cooling rate of the metal during solidification to reduce internal stress and inhibit formation of cracks and pores (par. 39 lines 279-280, Zhao)
Response to Arguments
Applicant’s arguments with respect to claim(s) 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
-5-Any inquiry concerning this communication or earlier communications from the examiner should be directed to Simpson A. Chen whose telephone number is (571)6422. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JOHN J NORTON/Primary Examiner, Art Unit 3761